DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/15/2017 and the Remarks and Amendments filed on 2/5/2021.  Acknowledgement is made with regards to priority claimed to PCT Application No. PCT/US2015/031212, filed on 5/15/2015.

Claim Objections

Claims 1 and 9, and their dependents, are objected to because of the following informalities:  Claims 1 and 9 recite: “wherein data refers to one or more characteristics of a particular sensors environment” which should read “wherein data refers to one or more characteristics of a particular sensor’s environment” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-2, 4-6, 8-9, and 11 are rejected under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1 recites [a] computing device, thus a manufacture, one of the four categories of patentable subject matter.   However, Claim 1 further recites determine reliability of the data obtained from the second set of sensors based on the data obtained from the first sensor; and determine reliability of the data obtained from the third set of sensors based on the data obtained from the second set of sensors; performing . . . a first action, performing . . . a second action, performing . . . a third action, and performing . . . a fourth action, each of which is, under a broadest reasonable interpretation of the claim language read in view of the specification, a mental process that can be practically performed in the human mind with the assistance of pen and paper.  Thus, Claim 1 recites mental processes.
            Claim 1 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “obtain data from a first sensor, a second set of sensors, and a third set of sensors”, which are extra-solution data gathering activities required for any uses of the mental processes; the sensors, the processor, and memory are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer, and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.
Finally, Claim 1, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “obtain data from a first sensor, a second set of sensors, and a third set of sensors” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  The execution of an abstract idea via generic computer processors (sensors) is not significantly more than the abstract idea itself (see MPEP 2106.05(f)). Taken alone or in 

Claim 2, dependent upon Claim 1, only recites additional steps which are mental processes (determining whether the data is within a predefine range), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 4, dependent upon Claim 1, only recites additional steps which are mental processes (discarding data), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 5, dependent upon Claim 1, only recites additional steps which are mental processes (adjusting unreliable data), which remain part of the abstract idea. The additional step that is a mental process does not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 6, dependent upon Claim 1, only recites additional steps which are mental processes (comparing data), which remain part of the abstract idea. The additional step 

Claim 8, dependent upon Claim 1, only recites additional elements which are limiting the data to a particular type, and MPEP 2106.05(h) states “a data gathering step that is limited to a particular data source or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”   Thus, by MPEP 2106.05(h), first paragraph, “limitations that amount to merely indicating a field of use or a technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.” Therefore the additional elements do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.

Claim 9 recites [a] method, thus a process, one of the four categories of patentable subject matter.   However, Claim 9 further recites comparing the data obtained from at least one of the second set of sensors to the data obtained from the first sensor to determine whether the data obtained from the at least one of the second set of sensors is reliable; and comparing the data obtained from at least one of the third set of sensors to the data obtained from at least one of the second set of sensors to determine whether the data obtained from the at least one of the third set of sensors is reliable; performing . . . a first action, performing . . . a second action, performing . . . a third action, and performing . . . a fourth action, each of which is, under a broadest reasonable interpretation of the claim language read in view of the specification, a mental process that can be practically performed in the human mind with the assistance of pen and paper.  Thus, Claim 9 recites mental processes.
            Claim 9 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “obtaining data from a first sensor of a first sensor type”, “obtaining data from a second set of sensors of a second sensor type”, and “obtaining data from a third set of sensors of a third sensor type”, which are extra-solution data gathering activities required for any uses of the mental processes; the sensors and the processor are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer, and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.
Finally, Claim 9, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “obtaining data from a first sensor of a first sensor type”, “obtaining data from a second set of sensors of a second sensor type”, and “obtaining data from a third set of sensors of a third sensor type” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  The execution of an abstract idea via generic computer processors (sensors) is not significantly more than the abstract idea itself (see MPEP 2106.05(f)). 


Claim 11, dependent upon Claim 9, only recites additional elements which are limiting the data to a particular type, and MPEP 2106.05(h) states “a data gathering step that is limited to a particular data source or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”   Thus, by MPEP 2106.05(h), first paragraph, “limitations that amount to merely indicating a field of use or a technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.” Therefore the additional elements do not integrate the abstract idea into a practical application, nor does it provide an inventive concept, and thus the claim is subject-matter ineligible.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loomis et al. (US 20090259411 A1, hereinafter “Loomis”).

	Regarding claim 1, Loomis discloses [a] computing device, comprising a processor and memory, the memory storing instructions which, when executed, cause the processor to: ([0029]; “The processor 20 may include any number of processors, controllers, integrated circuits, programmable logic devices, or other computing devices and resident or external memory for storing data and other information accessed and/or generated by the system 10”, which discloses a computing device in the form of a processor; and [0028]; “The central data acquisition module 14 may comprise a processor 20 and associated memory 22 for processing and/or storing a map or map data regarding the sensor wafers' hierarchical configuration, operational status, any data sent by the sensor wafers to the central data acquisition module, and pre-programmed responses to various types of data received by the data acquisition module”, which discloses the computing device in the form of a central data acquisition module that may comprise a processor)
obtain data from a first sensor, a second set of sensors, and a third set of sensors, wherein the first sensor is characterized by a higher accuracy than the second set of sensors, and wherein the second set of sensors are characterized by a higher accuracy than the third set of sensors; ([0026]; “The SHM system 10 has a central data acquisition module 14 and a plurality of sensor wafers 16 bonded or otherwise attached to a surface 18 of the structure 12 and capable of communicating in a hierarchical structure with each other and with the central data acquisition module 14. Specifically, the SHM system 10 is capable of sensing when one of the sensor wafers 16 fails, and reconfiguring other sensor wafers 16 to monitor the failed sensor's region on the surface 18”, which discloses the first second and third set of sensors in the form of sensor wafers, the sets of sensors being arranged in a hierarchical structure, the nature of the hierarchical structure suggests that the sensor wafers that are higher on the hierarchy are more accurate than the sensor wafers lower in the hierarchy by virtue of the wafers being able to monitor a failed sensor region; and [0043]; “the central data acquisition module 14 may reconfigure the hierarchical structure and/or mapping data of the sensor wafers 16 so that sensor wafers near a faulty sensor wafer may take over monitoring the faulty sensor wafer's monitoring region”, which again discloses the hierarchical structure of the sets of sensors, where the first set of sensors is characterized by higher accuracy than the second or third set of sensors, and where the second set of sensors is characterized by a higher accuracy than the third set of sensors.  Note that “accuracy” is determined by a sensor either being faulty or not, so a sensor that is not faulty is deemed, under a broadest reasonable interpretation of the claim language, to be more “accurate” than a faulty sensor; [0045]; “For example, in a hierarchical structure, every entity in the organization, except one--the central data acquisition module 14, is subordinate to a single other entity. So, in various embodiments of the invention, sensor wafers 16 may serve as parent nodes, sending data signals to and receiving data signals from one or more child nodes designated by the central data acquisition module 14. Additionally, sensor wafers 16 may serve as child nodes that receive data signals from and send data signals to their designated parent node. So, each sensor wafer may have one "parent" sensor wafer, but multiple "child" sensor wafers”, which further discloses the hierarchical, parent/child nature of the set of sensor arrangement, where parent sensors are more accurate than child sensors; and [0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”; and Figures 3 and 4; the figures show a first set of sensors 102, a second set of sensors 104, and a third set of sensors 106, arranged in a hierarchical order according to “accuracy” as discussed above, and data is obtained therefrom; and [0058]; “Step 208 depicts acquiring and storing an initial structure signature, which may comprise obtaining a baseline signal for each sensor wafer 16 in its initial, undamaged state”, which discloses obtaining the data signals from the sets of sensors)
and wherein data refers to one or more characteristics of a particular sensors environment ([0013]; “The sensor may convert at least one of mechanical or thermal energy into an electrical signal, such that structural faults may be detected”, the characteristic being mechanical or thermal energy obtained as data received at a sensor)
determine reliability of the data obtained from the second set of sensors based on the data obtained from the first sensor; ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, the data signals indicating reliability of data from subordinate sensors, such as the second sensors with respect to the first sensor; and [0053]; “In a hierarchical manner, data signals from each child node may be relayed back from one parent node to another until it reaches the central data acquisition module 14. If a structural fault is detected by any of the sensor wafers 16, this may be recorded in the memory 22 of the central data acquisition module 14. For example, information stored in the memory 22 may include a type of signal detected, a significant change in the signal detected, what sensor wafer the signal originated from, and a time at which a structural fault was detected”; and [0054]; “For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses determining the reliability of data obtained from a subordinate sensor based on data obtained at a parent sensor; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective”)
if the data obtained from the second set of sensors is determined unreliable, perform a first action; if the data obtained from the second set of sensors is determined reliable, perform a second action ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, the data signals indicating reliability of data from subordinate sensors, such as the second sensors with respect to the first sensor, and if the data obtained from the second set of sensors is deemed reliable (by virtue of the data signal including designated sensor wafer addresses), the data signals are transmitted to the antenna (perform a second action), otherwise, if the data is deemed unreliable (by virtue of the data signal not including designated sensor wafer addresses), ignoring the data (performing a first action); and [0053]; “In a hierarchical manner, data signals from each child node may be relayed back from one parent node to another until it reaches the central data acquisition module 14. If a structural fault is detected by any of the sensor wafers 16, this may be recorded in the memory 22 of the central data acquisition module 14. For example, information stored in the memory 22 may include a type of signal detected, a significant change in the signal detected, what sensor wafer the signal originated from, and a time at which a structural fault was detected”; and [0054]; “For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses determining the reliability of data obtained from a subordinate sensor based on data obtained at a parent sensor; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective”)
determine reliability of the data obtained from the third set of sensors based on the data obtained from the second set of sensors ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, the data signals indicating reliability of data from subordinate sensors, such as the third sensors with respect to the second sensor; and [0053]; “In a hierarchical manner, data signals from each child node may be relayed back from one parent node to another until it reaches the central data acquisition module 14. If a structural fault is detected by any of the sensor wafers 16, this may be recorded in the memory 22 of the central data acquisition module 14. For example, information stored in the memory 22 may include a type of signal detected, a significant change in the signal detected, what sensor wafer the signal originated from, and a time at which a structural fault was detected”; and [0054]; “For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses determining the reliability of data obtained from a subordinate sensor based on data obtained at a parent sensor; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective”)
if the data obtained from the at least one of the third set of sensors is determined unreliable, performing, by the processor, a third action; if the data obtained from the at least one of the third set of sensors is determined reliable, performing, by the processor, a fourth action ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, the data signals indicating reliability of data from subordinate sensors, such as the third set of sensors with respect to the first sensor, and if the data obtained from the second set of sensors is deemed reliable (by virtue of the data signal including designated sensor wafer addresses), the data signals are transmitted to the antenna (perform a fourth action), otherwise, if the data is deemed unreliable (by virtue of the data signal not including designated sensor wafer addresses), ignoring the data (performing a third action); and [0053]; “In a hierarchical manner, data signals from each child node may be relayed back from one parent node to another until it reaches the central data acquisition module 14. If a structural fault is detected by any of the sensor wafers 16, this may be recorded in the memory 22 of the central data acquisition module 14. For example, information stored in the memory 22 may include a type of signal detected, a significant change in the signal detected, what sensor wafer the signal originated from, and a time at which a structural fault was detected”; and [0054]; “For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses determining the reliability of data obtained from a subordinate sensor based on data obtained at a parent sensor; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective”).

Regarding claim 2, the rejection of claim 1 is incorporated and Loomis further discloses wherein determining the reliability of the data obtained from the second set of sensors comprises determining whether the data obtained from the second set of sensors is within a predefined range from the data obtained from the first sensor ([0058]; “Additionally, a user may program an acceptable range of deviation from the baseline signal obtained for each sensor wafer 16”, which discloses the determination of the predefined range of data that is analyzed at the sensor level; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective”, which discloses determining whether the data is erroneous or within a predefined range from the data obtained from the first sensor).

Regarding claim 4, the rejection of claim 1 is incorporated and Loomis further discloses wherein the computing device is further to: discard any data obtained from the second set of sensors that were determined to be unreliable; and discard any data obtained from the third set of sensors that were determined to be unreliable ([0054]; “If one of the sensor wafers 16 does not return a signal or returns an erroneous signal unrelated to fault detection, then the central data acquisition module 14 may reconfigure the map such that surrounding or subsequent sensor wafers 16 in the hierarchy may communicate with another parent wafer. For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, the taking over being the discarding of any data obtained from one of the unreliable or faulty sensors, whether it be from the second or third set of sensors; and [0055]; “Using this data, the central data acquisition module 14 may reconfigure the hierarchical structure and/or mapping data of the sensor wafers 16, as shown in FIG. 4, so that the defective wafer 104 is no longer monitored as part of the SHM system”, the lack of monitoring being effectively discarding any data received from the faulty sensor).

Regarding claim 5, the rejection of claim 1 is incorporated and Loomis further discloses wherein the computing device is further to: adjust, based on the data obtained from the first sensor, any data obtained from the second set of sensors that were determined to be unreliable; and adjust, based on the data obtained from the second set of sensors, any data obtained from the third set of sensors that were determined to be unreliable ([0054]; “If one of the sensor wafers 16 does not return a signal or returns an erroneous signal unrelated to fault detection, then the central data acquisition module 14 may reconfigure the map such that surrounding or subsequent sensor wafers 16 in the hierarchy may communicate with another parent wafer. For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, the taking over being, under a broadest reasonable interpretation of the claim language, an “adjusting” of any data obtained from one of the unreliable or faulty sensors, whether it be from the second or third set of sensors; and [0055]; “Using this data, the central data acquisition module 14 may reconfigure the hierarchical structure and/or mapping data of the sensor wafers 16, as shown in FIG. 4, so that the defective wafer 104 is no longer monitored as part of the SHM system”, the lack of monitoring being effectively “adjusting” any data received from the faulty sensor).

Regarding claim 6, the rejection of claim 1 is incorporated and Loomis further discloses wherein each of the third set of sensors is associated with a subset of sensors from the second set of sensors, and ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, which discloses wherein each of the third set of sensors is associated with a subset of sensors from the second set of sensors through a parent/child relationship)
wherein determining reliability of the data obtained from the third set of sensors comprises comparing the data obtained from each sensor in the third set of sensors to the data obtained from the subset of sensors associated with the sensor ([0054]; “If one of the sensor wafers 16 does not return a signal or returns an erroneous signal unrelated to fault detection, then the central data acquisition module 14 may reconfigure the map such that surrounding or subsequent sensor wafers 16 in the hierarchy may communicate with another parent wafer. For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses the comparing the data at the central data acquisition module).


Regarding claim 8, the rejection of claim 1 is incorporated and Loomis further discloses wherein the second set of sensors are disposed within a first predefined distance from the first sensor, and each of the third set of sensors is disposed within a second predefined distance from at least one of the second set of sensors (Figure 3 and 4; the figure discloses wherein the second set of sensors 104 are disposed within a first predefined distance from the first sensor 102, and each of the third set of sensors 106 is disposed within a second predefined distance from at least one of the second set of sensors 104).

Regarding claim 9, Loomis discloses [a] method comprising: (Abstract; “system and method for structural health monitoring (SHM) of a physical structure”, which discloses a method)
obtaining, by a processor, data from a first sensor of a first sensor type; ([0058]; “Step 208 depicts acquiring and storing an initial structure signature, which may comprise obtaining a baseline signal for each sensor wafer 16 in its initial, undamaged state”, which discloses obtaining the data signals from the sets of sensors; and [0037]; “For example, the sensor 28 may be operable to sense at least one of heat, vibration, pressure, acceleration, and force. The sensor 28 may react to at least one of such physical conditions by producing an electrical signal. Examples of such sensors may include piezoelectric (PTZ) sensors, Fiber Bragg Gratting (FBG) sensors, carbon nanotube film, etc”, which discloses at least three different types of sensors; and [0028]; “The central data acquisition module 14 may comprise a processor 20 and associated memory 22 for processing and/or storing a map or map data regarding the sensor wafers' hierarchical configuration, operational status, any data sent by the sensor wafers to the central data acquisition module, and pre-programmed responses to various types of data received by the data acquisition module”, which discloses the computing device in the form of a central data acquisition module that may comprise a processor)
	wherein data refers to one or more characteristics of a particular sensors environment ([0013]; “The sensor may convert at least one of mechanical or thermal energy into an electrical signal, such that structural faults may be detected”, the characteristic being mechanical or thermal energy obtained as data received at a sensor)
obtaining, by the processor, data from a second set of sensors of a second sensor type, ([0058]; “Step 208 depicts acquiring and storing an initial structure signature, which may comprise obtaining a baseline signal for each sensor wafer 16 in its initial, undamaged state”, which discloses obtaining the data signals from the sets of sensors; and [0037]; “For example, the sensor 28 may be operable to sense at least one of heat, vibration, pressure, acceleration, and force. The sensor 28 may react to at least one of such physical conditions by producing an electrical signal. Examples of such sensors may include piezoelectric (PTZ) sensors, Fiber Bragg Gratting (FBG) sensors, carbon nanotube film, etc”, which discloses at least three different types of sensors; and [0028])
wherein the second set of sensors are disposed within a first predefined distance from the first sensor, and wherein the first sensor type is characterized by higher accuracy than the second sensor type; (Figure 3 and 4; the figure discloses wherein the second set of sensors 104 are disposed within a first predefined distance from the first sensor 102, and each of the third set of sensors 106 is disposed within a second predefined distance from at least one of the second set of sensors 104); and [0026]; “The SHM system 10 has a central data acquisition module 14 and a plurality of sensor wafers 16 bonded or otherwise attached to a surface 18 of the structure 12 and capable of communicating in a hierarchical structure with each other and with the central data acquisition module 14. Specifically, the SHM system 10 is capable of sensing when one of the sensor wafers 16 fails, and reconfiguring other sensor wafers 16 to monitor the failed sensor's region on the surface 18”, which discloses the first second and third set of sensors in the form of sensor wafers, the sets of sensors being arranged in a hierarchical structure, the nature of the hierarchical structure suggests that the sensor wafers that are higher on the hierarchy are more accurate than the sensor wafers lower in the hierarchy by virtue of the wafers being able to monitor a failed sensor region; and [0043]; “the central data acquisition module 14 may reconfigure the hierarchical structure and/or mapping data of the sensor wafers 16 so that sensor wafers near a faulty sensor wafer may take over monitoring the faulty sensor wafer's monitoring region”, which again discloses the hierarchical structure of the sets of sensors, where the first set of sensors is characterized by higher accuracy than the second or third set of sensors, and where the second set of sensors is characterized by a higher accuracy than the third set of sensors.  Note that “accuracy” is determined by a sensor either being faulty or not, so a sensor that is not faulty is deemed, under a broadest reasonable interpretation of the claim language, to be more “accurate” than a faulty sensor; [0045]; “For example, in a hierarchical structure, every entity in the organization, except one--the central data acquisition module 14, is subordinate to a single other entity. So, in various embodiments of the invention, sensor wafers 16 may serve as parent nodes, sending data signals to and receiving data signals from one or more child nodes designated by the central data acquisition module 14. Additionally, sensor wafers 16 may serve as child nodes that receive data signals from and send data signals to their designated parent node. So, each sensor wafer may have one "parent" sensor wafer, but multiple "child" sensor wafers”, which further discloses the hierarchical, parent/child nature of the set of sensor arrangement, where parent sensors are more accurate than child sensors; and [0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”; and Figures 3 and 4; the figures show a first set of sensors 102, a second set of sensors 104, and a third set of sensors 106, arranged in a hierarchical order according to “accuracy” as discussed above, and data is obtained therefrom)
obtaining, by the processor, data from a third set of sensors of a third sensor type, wherein each of the third set of sensors is disposed within a second predefined distance from at least one of the second set of sensors, and wherein the second sensor type is characterized by higher accuracy than the third sensor type; (Figure 3 and 4; the figure discloses wherein the second set of sensors 104 are disposed within a first predefined distance from the first sensor 102, and each of the third set of sensors 106 is disposed within a second predefined distance from at least one of the second set of sensors 104); and [0026]; “The SHM system 10 has a central data acquisition module 14 and a plurality of sensor wafers 16 bonded or otherwise attached to a surface 18 of the structure 12 and capable of communicating in a hierarchical structure with each other and with the central data acquisition module 14. Specifically, the SHM system 10 is capable of sensing when one of the sensor wafers 16 fails, and reconfiguring other sensor wafers 16 to monitor the failed sensor's region on the surface 18”, which discloses the first second and third set of sensors in the form of sensor wafers, the sets of sensors being arranged in a hierarchical structure, the nature of the hierarchical structure suggests that the sensor wafers that are higher on the hierarchy are more accurate than the sensor wafers lower in the hierarchy by virtue of the wafers being able to monitor a failed sensor region; and [0043]; “the central data acquisition module 14 may reconfigure the hierarchical structure and/or mapping data of the sensor wafers 16 so that sensor wafers near a faulty sensor wafer may take over monitoring the faulty sensor wafer's monitoring region”, which again discloses the hierarchical structure of the sets of sensors, where the first set of sensors is characterized by higher accuracy than the second or third set of sensors, and where the second set of sensors is characterized by a higher accuracy than the third set of sensors.  Note that “accuracy” is determined by a sensor either being faulty or not, so a sensor that is not faulty is deemed, under a broadest reasonable interpretation of the claim language, to be more “accurate” than a faulty sensor; [0045]; “For example, in a hierarchical structure, every entity in the organization, except one--the central data acquisition module 14, is subordinate to a single other entity. So, in various embodiments of the invention, sensor wafers 16 may serve as parent nodes, sending data signals to and receiving data signals from one or more child nodes designated by the central data acquisition module 14. Additionally, sensor wafers 16 may serve as child nodes that receive data signals from and send data signals to their designated parent node. So, each sensor wafer may have one "parent" sensor wafer, but multiple "child" sensor wafers”, which further discloses the hierarchical, parent/child nature of the set of sensor arrangement, where parent sensors are more accurate than child sensors; and [0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”; and Figures 3 and 4; the figures show a first set of sensors 102, a second set of sensors 104, and a third set of sensors 106, arranged in a hierarchical order according to “accuracy” as discussed above, and data is obtained therefrom; and [0058]; “Step 208 depicts acquiring and storing an initial structure signature, which may comprise obtaining a baseline signal for each sensor wafer 16 in its initial, undamaged state”, which discloses obtaining the data signals from the sets of sensors; and [0037]; “For example, the sensor 28 may be operable to sense at least one of heat, vibration, pressure, acceleration, and force. The sensor 28 may react to at least one of such physical conditions by producing an electrical signal. Examples of such sensors may include piezoelectric (PTZ) sensors, Fiber Bragg Gratting (FBG) sensors, carbon nanotube film, etc”, which discloses at least three different types of sensors; and [0028])
comparing, by the processor, the data obtained from at least one of the second set of sensors to the data obtained from the first sensor to determine whether the data obtained from the at least one of the second set of sensors is reliable; and ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, the data signals indicating reliability of data from subordinate sensors, such as the second sensors with respect to the first sensor; and [0053]; “In a hierarchical manner, data signals from each child node may be relayed back from one parent node to another until it reaches the central data acquisition module 14. If a structural fault is detected by any of the sensor wafers 16, this may be recorded in the memory 22 of the central data acquisition module 14. For example, information stored in the memory 22 may include a type of signal detected, a significant change in the signal detected, what sensor wafer the signal originated from, and a time at which a structural fault was detected”; and [0054]; “For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses determining the reliability of data obtained from a subordinate sensor based on data obtained at a parent sensor; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective” ; and [0028])
if the data obtained from the at least one of the second set of sensors is determined unreliable, performing, by the processor, a first action; if the data obtained from the at least one of the second set of sensors is determined reliable, performing, by the processor, a second action ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, the data signals indicating reliability of data from subordinate sensors, such as the second sensors with respect to the first sensor, and if the data obtained from the second set of sensors is deemed reliable (by virtue of the data signal including designated sensor wafer addresses), the data signals are transmitted to the antenna (perform a second action), otherwise, if the data is deemed unreliable (by virtue of the data signal not including designated sensor wafer addresses), ignoring the data (performing a first action); and [0053]; “In a hierarchical manner, data signals from each child node may be relayed back from one parent node to another until it reaches the central data acquisition module 14. If a structural fault is detected by any of the sensor wafers 16, this may be recorded in the memory 22 of the central data acquisition module 14. For example, information stored in the memory 22 may include a type of signal detected, a significant change in the signal detected, what sensor wafer the signal originated from, and a time at which a structural fault was detected”; and [0054]; “For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses determining the reliability of data obtained from a subordinate sensor based on data obtained at a parent sensor; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective”)
comparing, by the processor, the data obtained from at least one of the third set of sensors to the data obtained from at least one of the second set of sensors to determine whether the data obtained from the at least one of the third set of sensors is reliable ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, the data signals indicating reliability of data from subordinate sensors, such as the third sensors with respect to the second sensor; and [0053]; “In a hierarchical manner, data signals from each child node may be relayed back from one parent node to another until it reaches the central data acquisition module 14. If a structural fault is detected by any of the sensor wafers 16, this may be recorded in the memory 22 of the central data acquisition module 14. For example, information stored in the memory 22 may include a type of signal detected, a significant change in the signal detected, what sensor wafer the signal originated from, and a time at which a structural fault was detected”; and [0054]; “For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses determining the reliability of data obtained from a subordinate sensor based on data obtained at a parent sensor; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective” and [0028])
if the data obtained from the at least one of the third set of sensors is determined unreliable, performing, by the processor, a third action; if the data obtained from the at least one of the third set of sensors is determined reliable, performing, by the processor, a fourth action ([0046]; “A hierarchical structure of sensor wafers is illustrated in FIGS. 3-4. For example, in FIG. 3, sensor wafers 106 and 108 are subordinate to sensor wafer 104. So data signals from the sensors 28 of sensor wafers 106, 108 are transmitted to the wireless antenna 36 of sensor wafer 104. For example, the data signals transmitted by sensor wafers 106, 108 may be encoded with an address so that sensor wafer 104 knows which sensor wafers sent a given data signal, and may ignore any signals not containing designated sensor wafer addresses”, the data signals indicating reliability of data from subordinate sensors, such as the third set of sensors with respect to the first sensor, and if the data obtained from the second set of sensors is deemed reliable (by virtue of the data signal including designated sensor wafer addresses), the data signals are transmitted to the antenna (perform a fourth action), otherwise, if the data is deemed unreliable (by virtue of the data signal not including designated sensor wafer addresses), ignoring the data (performing a third action); and [0053]; “In a hierarchical manner, data signals from each child node may be relayed back from one parent node to another until it reaches the central data acquisition module 14. If a structural fault is detected by any of the sensor wafers 16, this may be recorded in the memory 22 of the central data acquisition module 14. For example, information stored in the memory 22 may include a type of signal detected, a significant change in the signal detected, what sensor wafer the signal originated from, and a time at which a structural fault was detected”; and [0054]; “For instance, the parent wafer and/or various child wafers of a defective sensor wafer may take over monitoring an area previously designated to be monitored by the defective wafer”, which discloses determining the reliability of data obtained from a subordinate sensor based on data obtained at a parent sensor; and [0055]; “For example, as illustrated in FIG. 3, if the internal processor 44 of one of the sensor wafers 102 does not detect an expected signal from another sensor wafer 104 (a child node in this example), or receives an erroneous signal from the sensor wafer 104, the sensor wafer 102 may send a signal via its wireless antenna 36 to notify the central data acquisition module 14 of the error, including which sensor wafer 104 is defective”).


Regarding claim 11, the rejection of claim 9 is incorporated and Loomis further discloses wherein the data obtained from the first sensor, the second set of sensors, and the third set of sensors are obtained wirelessly ([0003]; “More particularly, the present invention relates to wireless, self-contained sensors communicating hierarchically with a central data acquisition module for monitoring the structural health of a composite part”, disclosing the wireless communication with the sets of sensors).

Response to Arguments

Applicant’s arguments and amendments (in the form of canceling claims 7 and 10), filed on 2/5/2021, with respect to the 35 USC § 112(b) rejection of claims 7 and 10 have been fully considered and are persuasive. The 35 USC § 112(b) rejection of claims 7 and 10 has been withdrawn.

Applicant’s arguments and amendments, filed on 2/5/2021, with respect to the 35 USC § 101 rejection of claims 1-2, 4-6, 8-9, and 11 have been fully considered and are not persuasive. 

Beginning on page 5 of the remarks, filed on 2/5/2021, Applicant argues that independent claims 1 and 9 have been amended “to clarify that they are not mental processes, and are in fact performed by computing devices with computer processors”.  Further, Applicant argues that the claims “have also amended to further clarify that the computing devices take actions that go beyond mere mental processes”.  Examiner respectfully disagrees.  First, Applicant has not provided any specific argument or evidence or argument as to why the limitations of claims 1 and 9, specifically comparing the data obtained from at least one of the second set of sensors to the data obtained from the first sensor to determine whether the data obtained from the at least one of the second set of sensors is reliable; and comparing the data obtained from at least one of the third set of sensors to the data obtained from at least one of the second set of sensors to determine whether the data obtained from the at least one of the third set of sensors is reliable; performing . . . a first action, performing . . . a second action, performing . . . a third action, and performing . . . a fourth action” are not directed towards mental processes.  As mentioned in the 101 rejection above, the above identified limitations are mental processes that, under a broadest reasonable interpretation of the claim language read in view of the specification, can be practically performed in the human mind with the assistance of pen and paper.  Thus, Claims 1 and 9 recite mental processes, and Applicant’s argument are not persuasive to this point.  Further, Applicant has not provided any evidence or arguments as to why the additional elements of claims 1 and 9, notable the “obtaining” limitations, as well as the generic computing elements such as the sensors, processor, and memory either integrate the mental processes into a practical application or provide significantly more than the abstract ideas or mental processes.  As mentioned in the 101 rejection above, these additional elements are both extra-solution activity (see MPEP § 2106.05(g)), and the execution of an abstract idea via generic processing elements (see MPEP § 2106.05(f)), which cannot be considered to integrate the mental processes into a practical application or provide significantly more than the abstract ideas or mental processes.  Accordingly, Applicant’s 1-2, 4-6, 8-9, and 11 STANDS.

Applicant’s arguments and amendments, filed on 2/5/2021, with respect to the 35 USC § 102(a)(1) rejection of claims 1-2, 4-6, 8-9, and 11 have been fully considered and are not persuasive. 

On page 6 of the Remarks, filed on 2/5/2021, Applicant argues that Loomis is “silent regards at least that the data is of a sensor’s environment”, that the “reliability (or unreliability) of that data is determined”, and “that different actions are performed when the data is deemed reliable or not”.  Examiner respectfully disagrees.  First, Applicant fails to provide any specific evidence or argument as to why Loomis fails to teach these elements of the independent claims.  Second, Loomis teaches these elements of the claims in at least paragraphs [0013], [0046], and [0053-0055] as discussed in the 102(a)(1) rejection above.  Accordingly, Applicant’s arguments are not persuasive, and the 35 USC § 102(a)(1) rejection of claims 1-2, 4-6, 8-9, and 11 STANDS.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
                                                                                                                                                                                                  /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125